Citation Nr: 0638847	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  00-02 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected 
left knee disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Law Clerk

INTRODUCTION

The veteran had active service from December 1976 to June 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.

The veteran appeared at a local hearing before the RO in 
January 2000.  A transcript is contained in the claims 
folder.

The Board remanded this case for further evidentiary 
development in September 2002, in May 2003 for Veterans 
Claims Assistance Act of 2000 (VCAA) compliance, and again in 
October 2004 for further evidentiary development.  All Board 
instructions have been complied with.

The case was held in abeyance for 60 days pending receipt of 
additional evidence from the veteran.  As explained in more 
detail below, the only additional evidence received was a 
medical statement submitted by a private physician.  The 
Board notes that the veteran did not submit a waiver of 
initial RO review with this evidence.  However, the medical 
form merely confirms that the veteran has a right knee 
disability.  This information from the same physician (Dr. 
A.Q; initials used to protect the veteran's privacy) was 
already of record.  When the VA receives evidence relevant to 
a claim properly before it that is not duplicative of 
evidence already discussed in a statement of the case (SOC) 
or SSOC, it must prepare another SSOC reviewing that 
evidence.  38 C.F.R. § 19.31(b)(1) (2006); cf. 38 C.F.R. § 
20.1304(c).  Here, the medical information submitted is 
duplicative of evidence already discussed by the RO in its 
SOC.    






FINDINGS OF FACT

1.  A chronic right knee disability, to include arthritis, is 
not apparent in the record until more than 20 years post-
service and there is no competent opinion that links it to 
service.  

2.  The veteran's right knee disability was not caused or 
aggravated by his service-connected left knee disorder.


CONCLUSION OF LAW

A chronic right knee disability was not incurred in or 
aggravated during active service, nor may arthritis of the 
right knee be presumed to have been incurred therein; and the 
veteran's right knee disability is not proximately due to or 
the result of a service-connected disability. 38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310 (2006); 71 Fed. Reg. 52744 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  The Board notes that the veteran's claim was initially 
decided by the RO prior to the passage of the VCAA.  In a 
June 2001 letter, however, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claim.  The veteran was specifically informed as to what 
evidence he was to provide and to what evidence VA would 
attempt to obtain on his behalf.  The veteran was fully 
notified of the need to give VA any evidence pertaining to 
his claim.  The VA letter advised the veteran to let VA know 
of any information or evidence in his possession which would 
aid in the substantiation of his claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  As 
mentioned before, this was not done in this case, as the VCAA 
was not applicable law at the time of the RO's decision.  
However, the claim was readjudicated in a June 2006 
supplemental statement of the case, after VCAA notice was 
provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-
78 (2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of notification defect).  

The evidence does not show, nor does the veteran contend, 
that any notification deficiencies, either with respect to 
timing or content, have resulted in prejudice.  That is, 
there has been no plausible showing of how the essential 
fairness of the adjudication was affected.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 128, 129 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due process concerns 
with respect to VCAA notice must be pled with specificity).  
See also Overton v. Nicholson, 20 Vet. App. 427 (2006).  

The veteran was not notified of the evidence necessary to 
establish an increase in disability rating and the effective 
date of award should service connection be granted for his 
claim as required by recent jurisprudential precedent.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
this claim results in a denial of service connection, 
however, such a lack of notice will not result in prejudice.  
Id.   

VCAA notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  A comprehensive examination to evaluate the 
disability at issue was conducted, which included a competent 
opinion addressing the veteran's claim that his right knee 
disability is secondary to his service-connected left knee 
disability.  There is no duty to provide another examination 
or medical opinion.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(2), (3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred in service if they 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a) (2006).  Secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service- 
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  
An amendment to 38 C.F.R. § 3.310, effective October 10, 
2006, implements the holding in Allen on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen by adding language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.




Analysis

The service medical records are negative for any findings 
relating to a right knee injury or disability.  The June 1978 
separation physical found both of the veteran's lower 
extremities to be within normal limits, with the exception of 
a left knee effusion.  (Service connection is in effect for a 
left knee disability.)  .

The first indication of any right knee complaints appears in 
a March 1999 private medical treatment report, more than 20 
years after service.  In this report, the veteran was 
evaluated for right knee pain but was found to have a normal 
range of motion.  In January 2000, the veteran again sought 
private treatment for his right knee, complaining of pain, 
and was again found to have range of motion within normal 
limits.  The record contains a November 2003 private medical 
letter stating that the veteran has bilateral knee pain for 
which he receives treatment.  This letter does not speak to 
an etiology of the right knee condition.  

Thus, there is no indication of a right knee disability 
during service or for many years thereafter, nor is there any 
competent opinion that suggests a link between a current 
right knee disability and service.  To the extent that the 
veteran is now contending that he had problems continually 
after service, his contentions are outweighed by the negative 
post-service medical evidence.  See Maxon v. West, 12 Vet. 
App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider 
the veteran's entire medical history, including a lengthy 
period of absence of complaints]; see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative evidence" 
could be considered in weighing the evidence].

The thrust of the veteran's claim is that he developed his 
current right knee disability as the result of his service-
connected left knee disorder.

In a September 2002 remand, the Board ordered further 
development as pertains to the veteran's right knee 
condition.  The veteran was subsequently scheduled for a 
comprehensive VA orthopedic examination in January 2003.  In 
this examination, the examiner concluded that the veteran had 
a current diagnosis of a right knee condition, verified by X-
ray findings which appear to show degenerative or arthritis 
changes, but that this condition had onset "following the 
open comminuted intertrochanteric fracture of the right 
hip."  The Board notes that the veteran experienced a right 
hip fracture following a traumatic gun shot wound, occurring 
many years after service, in April 1992.  

The evidence of record does not indicate a relationship 
between the veteran's right knee condition and his service-
connected left knee disability.  Specifically, the physician 
who conducted the January 2003 VA examination opined that 
"the condition of [the veteran's] right knee is totally 
unrelated to the condition of his left knee."  He further 
went on to state that it "is more than likely, that the 
condition of the right knee is unrelated to the condition of 
his service[-]connected left knee."  The Board remanded the 
veteran's claim in October 2004 in order to ascertain if 
there were records in the custody of the Social Security 
Administration (SSA) which might show a right knee disability 
with potential involvement of the left knee.  SSA responded 
to VA's request, reporting that the veteran was not entitled 
to benefits under their administrative authority.  

In light of the above, the evidence does not support a 
finding that the veteran's right knee disability was caused 
or aggravated by his service-connected left knee disability.  
Indeed, the only evidence supporting a secondary link between 
the right knee condition and the veteran's service-connected 
left knee disorder comes from the veteran's own lay 
statements.  As the veteran has not been shown to possess the 
medical knowledge or credentials necessary to render such an 
opinion, his contentions lack probative evidentiary value.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The preponderance of the evidence is against the veteran's 
claim for service connection for a right knee disability, to 
include as secondary to a service-connected left knee 
disorder, and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  38 U.S.C.A. § 5107(b); Seealso, e.g.,  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected 
left knee disorder, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


